REVISED NOVEMBER 12, 2010
           IN THE UNITED STATES COURT OF APPEALS
                                            United States Court of Appeals
                    FOR THE FIFTH CIRCUIT            Fifth Circuit

                                                                               FILED
                                                                           November 11, 2010

                                       No. 09-20168                          Lyle W. Cayce
                                                                                  Clerk

ESOTERICK, INC; DENNIS THOMPSON; JUDITH THOMPSON,

                                                  Plaintiffs - Appellants
v.

JP MORGAN CHASE BANK NATIONAL ASSOCIATION,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-2824


Before JONES, Chief Judge, and JOLLY and GARZA, Circuit Judges.
PER CURIAM:*
       The court has carefully considered the briefs and oral arguments of the
parties, and having done so, finds no reversible error of law or fact and affirms
on the basis of the district court opinion.
                                                                             AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.